Citation Nr: 0432303	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for conversion 
reaction with cephalgia, now rated 30 percent.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pre-pyloric ulcer with hemorrhage, claimed as due to 
medications prescribed as part of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1961.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs Regional Office in North Little Rock, 
Arkansas, that denied a claim for an increased rating for 
conversion reaction with cephalgia (now rated 30 percent 
disabling) and that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for pre-pyloric ulcer with hemorrhage, 
claimed as due to medications prescribed as part of VA 
treatment.  Written argument was received by the veteran's 
representative in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required.


REMAND

In the judgment of the Board, additional development is 
needed.

With regard to claim for an increased rating for conversion 
disorder with cephalgia (now rated 30 percent disabling), a 
more recent VA examination is needed.  The last mental 
disorders examination was in 1998.  The veteran's various 
statements indicate that his condition has worsened.  In 
addition, there is evidence that at one point a non-VA doctor 
considered the veteran's conversion reaction to be 
permanently and totally disabling.  Given the medical opinion 
regarding the permanence of such total disability, a more 
contemporaneous examination is in order to assess the nature 
of the veteran's service-connected psychiatric disability.

In addition, while the veteran's conversion reaction is 
evaluated under the criteria relating to psychiatric 
disorders, it also appears to encompass a component of 
headaches.  On remand, the RO should address whether an 
additional rating is warranted for cephalgia and/or 
headaches.  See 38 C.F.R. § 4.14 (2004) (avoidance of 
pyramiding); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping).

Additional development is also needed with regard to the 
claim for compensation under 38 U.S.C.A. § 1151 for a pre-
pyloric ulcer claimed as due to VA medical treatment.  In 
December 1994, the veteran was hospitalized at a non-VA 
facility for acute gastric ulcer, anemia, diaphragmatic 
hernia, and esophageal reflux; presenting symptoms had 
included coffee ground emesis and dark, melanotic stools.  
The impression was significant upper gastrointestinal 
bleeding secondary to pre-pyloric ulcer.  He had a history of 
peptic ulcer disease.  He also had arthritis that required 
the use of a large amount of non-steroidal inflammatory 
drugs.  

In January 1995, the veteran filed a claim seeking 
compensation under 38 U.S.C.A. § 1151 for pre-pyloric ulcer 
claimed as due to medication prescribed by the VA.  There is 
evidence that he was treated for pre-pyloric ulcer with 
bleeding in 1994, but there is no evidence of later 
gastrointestinal bleeding.  The veteran contends that he 
requires Zantac to control this gastrointestinal problem that 
he suffered as a result of taking Motrin or antirheumatic 
medication prescribed by the VA.  

While the only VA examination afforded to the veteran in 
connection with this claim (which was conducted in 1999) is 
very thorough, the evidence raises additional questions: (1) 
Does the veteran currently have any residuals of a pre-
pyloric ulcer or any other adverse effect of Motrin or VA-
prescribed medication?; and (2) what relationship, if any, 
does the veteran's gastrointestinal prescriptions, including 
Zantac, have to the control of any potential symptoms of 
Motrin-related adverse effects?  In this regard, the Board 
must note that when the veteran was admitted to the non-VA 
hospital in 1994 due to the gastrointestinal bleed arising 
from a pre-pyloric ulcer, it was noted that he had a history 
of peptic ulcer, which would appear to be anatomically and 
functionally a different type of ulcer.  

The examination on remand should address these questions and 
discuss the significance, if any, of the veteran's pre-
existing peptic ulcer condition.   

The Board also notes that there has been some confusion 
regarding the proper legal criteria for evaluating claims 
under 38 U.S.C.A. § 1151.  

The veteran filed his claim in January 1995.  The law 
providing compensation under 38 U.S.C.A. § 1151 was revised 
by Section 422 of Public Law 104-204, effective October 1, 
1997.  The new version of the law is more restrictive than 
the old version, now requiring a showing of fault or 
negligence by the VA in providing medical treatment.  
However, the new law does not apply in the present case, as 
the claim has been pending since before the change in the 
law.  VAOPGCPREC 40-97.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  The 
version of the law and regulations applicable to the present 
case provides that where a veteran suffers disease, injury, 
death, or the aggravation of an existing disease or injury, 
as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  In determining 
if additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  Furthermore, benefits will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under section 1151.  

Although the RO has used the properly applicable version of 
38 U.S.C.A. § 1151, it has also used the newer, more 
stringent, but inapplicable version of the law.  The current 
version of the law provides that a disability or death is 
considered a qualifying additional disability or qualifying 
death if it is not the result of the veteran's own willful 
misconduct and the disability or death was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability or death was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).  This element 
of "fault" or negligence by the VA does not apply to the 
veteran's claim, which was filed before the effective date of 
the change in the law.  

The claims folder also includes numerous medical records that 
have been received recently and that were not considered by 
the RO in connection with the latest supplemental statement 
of the case.  As the veteran has not waived consideration of 
this evidence by the RO in the first instance, the RO should 
evaluate this evidence in connection with the readjudication 
on remand.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and severity of the 
veteran's service-connected conversion 
disorder with cephalgia.  The claims 
folder should be provided to and 
reviewed by the examiner.  The examiner 
should discuss all aspects of this 
service-connected disability, including 
the psychiatric component and the 
cephalgia component.  

2.  The RO should also schedule the 
veteran for a VA examination to assess 
the current nature, severity, and 
etiology of a claimed pre-pyloric ulcer 
with hemorrhage.  The claims folder 
should be provided to and reviewed by 
the examiner.  The examiner should 
discuss the following:

(a) Does the veteran currently have 
a pre-pyloric ulcer?

(b) Did the veteran develop any 
additional currently identifiable 
disability due to any VA treatment?
 
(c) If so, the examiner should 
identify the specific disability or 
disabilities caused by VA treatment.  
The examiner is advised that the 
question of negligence is not at 
issue.   

3.  Following the above, the RO should 
readjudicate (1) the claim for an 
increased rating for conversion disorder 
with cephalgia, including consideration 
of all applicable diagnostic codes 
regarding psychiatric disabilities and 
headaches; and (2) the claim for 
compensation under 38 U.S.C.A. § 1151 
for pre-pyloric ulcer with hemorrhage 
claimed as due to VA medical treatment, 
with consideration of the applicable 
legal criteria prior to October 1, 1997.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses the issues cited above, and he 
and his representative should be 
provided an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be treated expeditiously.  All claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


